IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

REGINOL COBB A/K/A                   NOT FINAL UNTIL TIME EXPIRES TO
REGINALD COBB,                       FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-2486
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 10, 2017.

An appeal from the Circuit Court for Calhoun County.
Allen L. Register, Judge.

Andy Thomas, Public Defender, and Steven L. Seliger, Assistant Public Defender,
Tallahassee, for Appellant; Reginol Cobb a/k/a Reginald Cobb, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, BILBREY, and KELSEY, JJ., CONCUR.